                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 1 of 7




                                                   UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF COLUMBIA

                         KAELA BAMBERGER                              :
                         4300 Kansas Avenue, NW
                         Washington, DC 20011                         :

                                      Plaintiff,                      :

                               v.                                     :

                         UNITED NATURAL FOODS INC.                    :
                         313 Iron Horse Way
                         Providence, RI 02908                         :
                                                                          Case No. _______________________
                         Serve: CT Corporation System            :
                                1015 15th Street, NW, Suite 1000
                                Washington, DC 20005             :

                               and                                    :

                         TESHAWN COOPER                               :
                         1209 Argyle Avenue
                         Baltimore, MD 21217                          :

                                      Defendants.

                                                   COMPLAINT FOR DAMAGES
                                             (Negligence: Tractor-Trailer Strikes Cyclist)

                               Plaintiff, Kaela Bamberger, through her attorneys, Patrick M. Regan, Christopher

                         J. Regan, and the law office of Regan Zambri Long PLLC, respectfully demands

                         judgment against Defendants, United Natural Foods Inc. and Teshawn Cooper, on the

                         grounds and in the amount set forth below:
 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030
                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 2 of 7




                                                      JURISDICTION AND VENUE

                                1.     The Court has jurisdiction over this action under 28 U.S.C. § 1332(a)

                         because the amount in controversy exceeds $75,000, exclusive of interest and costs, and

                         there is complete diversity of parties.

                                2.     The Court is a proper venue for this action under 28 U.S.C. § 1391(b)(2)

                         because the acts out of which the action arises occurred in the District of Columbia.

                                                                   PARTIES

                                3.     Plaintiff, Kaela Bamberger, is an adult resident of the District of Columbia.

                                4.     Upon information and belief, Defendant United Natural Foods Inc.

                         (“UNFI”) is a Delaware corporation with its principal place of business in Rhode Island.

                                5.     Upon information and belief, Defendant Teshawn Cooper is an adult

                         resident of the State of Maryland.

                                6.     Upon information and belief, as of December 12, 2019, UNFI was the

                         owner of a tractor-trailer with VIN 1HSHXSNR7GH080093.

                                7.     Upon information and belief, as of December 12, 2019, UNFI employed

                         Defendant Cooper as a truck driver.

                                8.     Upon information and belief, Defendant Cooper was acting within the

                         course of his employment by UNFI at the time of the events described in the following

                         section.

 Regan Zambri Long              9.     Upon information and belief, Defendant Cooper was acting within the
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036   scope of his employment by UNFI at the time of the events described in the following
    202-463-3030
                         section.


                                                                     -2-
                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 3 of 7




                                                                   FACTS

                                10.    Upon information and belief, Teshawn Cooper has been employed by

                         UNFI as a tractor-trailer driver since at least 2015.

                                11.    Throughout his employment with UNFI, Defendant Cooper routinely used

                         his cell phone to take photos and record videos—some as long as 60 seconds—while

                         driving tractor-trailers for UNFI in all manner of settings (including interstate highways,

                         smaller highways, bridges, tunnels, and parking lots), in all kinds of weather conditions

                         (from clear days, to heavy fog, to wintery mix), and in all kinds of traffic and speed

                         conditions.

                                12.    Beginning in at least 2015, Defendant Cooper posted dozens of these

                         photos and videos to publicly available social media sites, including Instagram and

                         Facebook.

                                13.    On the morning of December 12, 2019, Kaela Bamberger was commuting

                         on her bicycle, riding southbound on 4th Street NE in a marked bike lane.

                                14.    When Ms. Bamberger reached 4th Street’s intersection with Massachusetts

                         Avenue, the light facing her was red, so she stopped at the stop line, taking one foot off

                         the pedal as a kickstand in the marked bike lane.

                                15.    When Ms. Bamberger came to a stop, to her left was a tractor-trailer

                         owned by UNFI and driven by Defendant Cooper.

 Regan Zambri Long              16.    When the light turned green, Ms. Bamberger put her foot back on the pedal
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036
                         and began to move straight ahead through the intersection, still in the bike lane (which
    202-463-3030
                         was clearly marked all the way across the intersection).


                                                                     -3-
                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 4 of 7




                                17.     Defendant Cooper, distracted and/or not paying attention to his

                         surroundings, turned the tractor-trailer right (onto westbound Massachusetts Avenue),

                         across the bike lane, striking Ms. Bamberger on her left side, knocking her to the

                         asphalt, and beginning to run over her.

                                18.     With Ms. Bamberger and several witnesses screaming, the tractor-trailer

                         came to a stop.

                                19.     Ms. Bamberger was taken from the scene by ambulance to MedStar

                         Washington Hospital Center’s emergency department, where she received treatment for

                         her severe injuries.

                                20.     As a direct result of the collision, Ms. Bamberger suffered severe physical

                         injuries, including but not limited to multiple fractures to the spine, sacrum, hip, and

                         femur, which required that she undergo numerous surgical procedures, including a

                         splenectomy, and have left her with permanent disfigurement, nerve damage, and other

                         impairments.

                                21.     As a further direct result of the collision, Ms. Bamberger has incurred, and

                         will continue to incur, substantial medical expenses; has incurred, and will continue to

                         incur, substantial wage losses; and has suffered, and will continue to suffer, extreme

                         physical and emotional pain, suffering, and anguish, as well as other damages.

                                                                COUNT I
                                                      (Negligence, Negligence Per Se)
 Regan Zambri Long
 1919 M Street, NW
      Suite 350                 22.     Plaintiff incorporates the foregoing paragraphs by reference.
Washington, D.C. 20036

    202-463-3030




                                                                     -4-
                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 5 of 7




                               23.    At all times relevant, Defendant Cooper owed a duty to Ms. Bamberger

                         and others on the road to drive his tractor-trailer in a safe, prudent, and appropriate

                         manner consistent with the applicable motor vehicle safety and traffic laws.

                               24.    Defendant Cooper breached that duty in the following ways:

                                      a. by failing to properly adjust the mirrors on his truck;

                                      b. by failing to pay full time and attention to the operation of the truck;

                                      c. by failing to keep a proper lookout while driving the truck;

                                      d. by failing to ensure there were no cyclists alongside his truck in the
                                         marked bike lane before attempting to turn;

                                      e. by driving while distracted;

                                      f. by failing to maintain proper control of his truck;

                                      g. by veering out of his lane and into a marked bike lane without first
                                         ensuring it was safe to do so;

                                      h. by failing to properly yield the right-of-way to Ms. Bamberger;

                                      i. by failing to timely apply brakes or otherwise take appropriate action(s)
                                         to avoid or minimize the effects of a collision; and/or

                                      j. by otherwise failing to adhere to the applicable traffic and motor
                                         vehicle regulations then and there in effect.

                               25.    In breaching this duty, Defendant Cooper violated road-safety statutes and

                         regulations that were in full force and effect in the District of Columbia at the time,

                         including without limitation the following: 18 DCMR § 2201, 18 DCMR § 2202; 18

                         DCMR § 2203, 18 DCMR § 2204, 18 DCMR § 2205, 18 DCMR § 2206, 18 DCMR §
 Regan Zambri Long
 1919 M Street, NW       2213, and 18 DCMR § 2220. As a result, Defendant Cooper was negligent per se under
      Suite 350
Washington, D.C. 20036
                         District of Columbia law.
    202-463-3030




                                                                    -5-
                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 6 of 7




                                26.    At the time of the negligent driving set forth above, Defendant Cooper was

                         acting within the course and scope of his employment by UNFI; therefore, UNFI is liable

                         for his negligent acts and/or omissions under the doctrine of respondeat superior.

                                27.    As a direct and proximate result of Defendant Cooper’s negligence, Ms.

                         Bamberger suffered the injuries and damages set forth above.

                                                                COUNT II
                                                         (Negligent Employment)

                                28.    Plaintiff incorporates the foregoing paragraphs by reference.

                                29.    As a result of his at least documented, four-plus-year history of distracted

                         driving, Defendant Cooper posed an obvious risk to others on the road well before the

                         time he struck Ms. Bamberger; he was therefore unfit to continue driving tractor-trailers

                         as he had been.

                                30.    UNFI knew or (if acting as a reasonably competent trucking company)

                         should have known of Defendant Cooper’s unfitness to continue driving tractor-trailers

                         and that his unfitness created an obvious risk to others on the road.

                                31.    Defendant Cooper’s unfitness to drive tractor-trailers was a cause of Ms.

                         Bamberger’s injuries and damages set forth above.

                                32.    UNFI’s negligence in supervising, retaining, and failing to train Defendant

                         Cooper despite his documented, four-plus-year history of distracted driving was a

                         substantial factor in causing Ms. Bamberger’s injuries and damages set forth above.
 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                     -6-
                           Case 1:21-cv-00018-EGS Document 1 Filed 01/06/21 Page 7 of 7




                                WHEREFORE, Plaintiff, Kaela Bamberger, demands judgment against

                         Defendants, United Natural Foods Inc. and Teshawn Cooper, jointly and severally, in the

                         full and just amount of Fifteen Million Dollars ($15,000,000.00), plus interest and costs.

                                                              JURY DEMAND

                                Plaintiffs request a trial by jury on all of the above claims.


                                                               Respectfully submitted,
                                                               REGAN ZAMBRI LONG PLLC

                                                               By: /s/ Patrick M. Regan
                                                                   Patrick M. Regan        D.C. Bar No. 336107
                                                                   pregan@reganfirm.com
                                                                   Christopher J. Regan D.C. Bar No. 1018148
                                                                   cregan@reganfirm.com
                                                                   1919 M Street, NW, Suite 350
                                                                   Washington, DC 20036
                                                                   PH: (202) 463-3030
                                                                   FX: (202) 463-0667
                                                                   Counsel for Plaintiff




 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                      -7-
